Chalmers, J.,
delivered the opinion of the court.
Counsel for appellant argue that sect. 1300 ®f the Code of 1880, which makes liable to the debts of a trader all property “ used or acquired in his business,” was not intended to apply to property in the hands of a factor or auctioneer, nor to a clear case of bailment where the property is temporarily hired or loaned to a trader, or put in his hands as an agent to be sold for the exclusive benefit of the owner and the proceeds at once handed over to him. Whether this doctrine be compatible with the statute or not (and we incline to think that it is, at least in so far as it is applied to property in the hands of a factor or auctioneer), it will not suffice to produce a reversal of this case.
There was evidence that would warrant the belief that the property here involved was intentionally so placed by the owner in the custody of the traders as to become either a part of their stock, or by appearing to be so, to furnish them with a basis of credit. The case was submitted to the jury under instructions which were unobjectionable, and we must construe the verdict of the jury as a finding of the question of fact as to whether such was the nature of their custody in the affirmative.
Affirmed.